Exhibit 10.1

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

Amendment No. 2, dated as of November 25, 2009 (this “Amendment”), to the Second
Amended and Restated Credit Agreement, dated as of August 23, 2006, as amended
and restated on January 29, 2007, and as further amended and restated on May 23,
2007 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Travelport LLC, a Delaware limited
liability company (the “Borrower”), Travelport Limited, a company incorporated
under the laws of Bermuda (“Holdings”), UBS AG, Stamford Branch, as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent, L/C
Issuer and Swing Line Lender, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and the other agents
and arrangers named therein.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Section 10.01 of the Credit Agreement permits the Borrower and the
Required Lenders to enter into amendments or waivers to the Credit Agreement;
and

 

WHEREAS, the Required Lenders and the Borrower desire to amend the Credit
Agreement on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 


SECTION 1.              AMENDMENTS


 


(A)           THE DEFINITION OF “DEFAULTING LENDER” IN SECTION 1.01 OF THE
CREDIT AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 


““DEFAULTING LENDER” SHALL MEAN ANY LENDER, AS DETERMINED BY THE ADMINISTRATIVE
AGENT, THAT (A) HAS FAILED TO FUND ANY PORTION OF ITS LOANS OR PARTICIPATIONS IN
REVOLVING L/C OBLIGATIONS OR SWING LINE OBLIGATIONS REQUIRED TO BE FUNDED BY IT
HEREUNDER WITHIN ONE (1) BUSINESS DAY OF THE DATE REQUIRED TO BE FUNDED BY IT
HEREUNDER, (B) HAS NOTIFIED THE ADMINISTRATIVE AGENT, THE APPLICABLE REVOLVING
L/C ISSUER, THE SWING LINE LENDER, ANY LENDER AND/OR THE BORROWER IN WRITING
THAT IT DOES NOT INTEND TO COMPLY WITH ANY OF ITS FUNDING OBLIGATIONS UNDER THIS
AGREEMENT OR HAS MADE A PUBLIC STATEMENT TO THE EFFECT THAT IT DOES NOT INTEND
TO COMPLY WITH ITS FUNDING OBLIGATIONS UNDER THIS AGREEMENT OR UNDER OTHER
AGREEMENTS IN WHICH IT COMMITS TO EXTEND CREDIT, (C) HAS FAILED, WITHIN THREE
(3) BUSINESS DAYS AFTER REQUEST BY THE ADMINISTRATIVE AGENT, TO CONFIRM THAT IT
WILL COMPLY WITH THE TERMS OF THIS AGREEMENT RELATING TO ITS OBLIGATIONS TO FUND
PROSPECTIVE LOANS AND PARTICIPATIONS IN THEN OUTSTANDING REVOLVING LETTERS OF
CREDIT AND SWING LINE LOANS, (D) HAS OTHERWISE FAILED TO PAY OVER TO THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER ANY OTHER AMOUNT REQUIRED TO BE PAID BY
IT HEREUNDER WITHIN THREE (3) BUSINESS DAYS OF THE DATE WHEN DUE, UNLESS THE
SUBJECT OF A GOOD FAITH DISPUTE, OR (E) IN THE CASE OF A LENDER THAT HAS A
COMMITMENT, REVOLVING L/C OBLIGATIONS OR

 

--------------------------------------------------------------------------------


 


SWING LINE OBLIGATIONS OUTSTANDING AT SUCH TIME, SHALL TAKE, OR IS THE
SUBSIDIARY OF ANY PERSON THAT HAS TAKEN, ANY ACTION OR BE (OR IS) THE SUBJECT OF
ANY ACTION OR PROCEEDING OF A TYPE DESCRIBED IN SECTION 8.01(F) OR (G) (OR ANY
COMPARABLE PROCEEDING INITIATED BY A REGULATORY AUTHORITY HAVING JURISDICTION
OVER SUCH LENDER OR SUCH PERSON).”


 


(B)           THE DEFINITION OF “NOT OTHERWISE APPLIED” IN SECTION 1.01 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY REPLACING CLAUSE (B) THEREOF WITH THE
FOLLOWING:


 


“(B) WAS NOT PREVIOUSLY APPLIED, OR IS NOT SIMULTANEOUSLY BEING APPLIED, TO ANY
INVESTMENT, RESTRICTED PAYMENT OR PREPAYMENT, REDEMPTION, PURCHASE, DEFEASANCE
OR OTHER PAYMENT IN RESPECT OF A JUNIOR FINANCING PURSUANT TO SECTION 7.02(N),
7.06(G)(I) OR (II), 7.06(I) OR 7.13(A).”.


 


(C)           THE DEFINITION OF “QUALIFYING IPO” IN SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY REPLACED IN ITS ENTIRETY WITH THE FOLLOWING:


 


““QUALIFYING IPO” MEANS THE ISSUANCE BY HOLDINGS, ANY DIRECT OR INDIRECT PARENT
OF HOLDINGS, ANY INTERMEDIATE HOLDING COMPANY OR THE BORROWER OF ITS COMMON
EQUITY INTERESTS IN AN UNDERWRITTEN PRIMARY PUBLIC OFFERING (OTHER THAN AN
OFFERING SOLELY IN RESPECT OF AN EMPLOYEE STOCK PURCHASE PROGRAM) IN THE UNITED
STATES, CANADA, SWITZERLAND OR ANY MEMBER NATION OF THE EUROPEAN UNION.”.


 


(D)           THE TEXT “REVOLVING LETTER OF CREDITS” SET FORTH IN THE DEFINITION
THEREOF IN  SECTION 1.01 OF THE CREDIT AGREEMENT SHALL BE REPLACED WITH THE TEXT
“REVOLVING LETTERS OF CREDIT”.


 


(E)           SECTION 2.03(F) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE TEXT “105% OF” IMMEDIATELY PRIOR TO THE TEXT (I) “SUCH OUTSTANDING
AMOUNT” SET FORTH IN THE FIRST SENTENCE THEREOF, (II) THE TEXT “THE AGGREGATE
OUTSTANDING AMOUNT” SET FORTH IN THE SIXTH SENTENCE THEREOF, (III) THE TEXT
“SUCH AGGREGATE OUTSTANDING AMOUNT” SET FORTH IN THE SIXTH SENTENCE THEREOF AND
(IV) THE TEXT “THE THEN OUTSTANDING AMOUNT” SET FORTH IN THE EIGHTH SENTENCE
THEREOF.


 


(F)            ARTICLE II OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO ADD A NEW
SECTION 2.16 TO READ AS FOLLOWS:


 

“SECTION 2.16     Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(A)            IF ANY SWING LINE OBLIGATIONS OR REVOLVING L/C OBLIGATIONS EXIST
AT THE TIME A LENDER BECOMES A DEFAULTING LENDER THEN THE BORROWER SHALL WITHIN
ONE (1) BUSINESS DAY FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST,
PREPAY SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE SWING LINE OBLIGATIONS AND
(Y) SECOND, CASH COLLATERALIZE SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE
REVOLVING L/C OBLIGATIONS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.03(F) (WITH REFERENCES THEREIN TO THE OUTSTANDING AMOUNT OF ALL
REVOLVING L/C OBLIGATIONS, OR SIMILAR TERMS, BEING DEEMED TO REFER INSTEAD TO
THE OUTSTANDING AMOUNT OF SUCH DEFAULTING LENDER’S PRO RATA SHARE OF ALL

 

2

--------------------------------------------------------------------------------


 

REVOLVING L/C OBLIGATIONS) FOR SO LONG AS SUCH REVOLVING L/C OBLIGATIONS ARE
OUTSTANDING; AND

 

(b)           so long as any Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and no Revolving L/C
Issuer shall be required to issue, amend or increase any Revolving Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered
(or in the case of Cash Collateralization, 105% covered) as set forth in clause
(a) above and as the Administrative Agent, Swing Line Lender and any Revolving
L/C Issuer may otherwise reasonably require.

 


THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS SECTION 2.16 ARE
IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE BORROWER, THE ADMINISTRATIVE
AGENT, EACH REVOLVING L/C ISSUER, THE SWING LINE LENDER AND THE NON-DEFAULTING
LENDERS MAY HAVE AGAINST SUCH DEFAULTING LENDER.”.


 


(G)           SECTION 6.14 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE SECOND SENTENCE THEREOF IN ITS ENTIRETY WITH THE FOREGOING:
“ORBITZ TOPCO AND ITS SUBSIDIARIES SHALL CONTINUE TO BE UNRESTRICTED
SUBSIDIARIES AT ALL TIMES FROM AND AFTER THE ORBITZ IPO UNLESS AND UNTIL
DESIGNATED AS A RESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE OTHER PROVISIONS OF
THE LOAN DOCUMENTS APPLICABLE TO DESIGNATING UNRESTRICTED SUBSIDIARIES AS
RESTRICTED SUBSIDIARIES.”.


 


(H)           SECTION 7.03(T) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE TEXT “NOTES” SET FOR THEREIN WITH THE TEXT “HIGH YIELD NOTES”.


 


SECTION 2.              CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT


 

This Amendment shall become effective as of the date when, and only when, each
of the following conditions precedent shall have been (or are or will be
substantially concurrently therewith) satisfied (the “Amendment No. 2 Effective
Date”):

 

(a)           the Administrative Agent shall have received this Amendment, duly
executed by the Borrower and a number of Lenders sufficient to constitute the
Required Lenders;

 


(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 3(A) SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT NO. 2 EFFECTIVE DATE
(PROVIDED THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO
“MATERIALITY,” “MATERIAL ADVERSE EFFECT” OR SIMILAR LANGUAGE SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AND THE REPRESENTATIONS AND WARRANTIES IN SECTIONS
3(B), (C) AND (D) SHALL BE TRUE AND CORRECT AS OF THE AMENDMENT NO. 2 EFFECTIVE
DATE; AND


 

(c)           the Borrower shall have paid all fees and expenses payable to the
Lenders and the Administrative Agent, including as set forth in Section 4
hereof.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.              REPRESENTATIONS AND WARRANTIES


 

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender as follows:

 

(a)           the execution, delivery and performance by the Borrower of this
Amendment are within the Borrower’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of the Borrower’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Credit Agreement), or require any payment to be made under (x) any Contractual
Obligation to which the Borrower is a party or affecting Borrower or the
properties of the Borrower or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (iii) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect;

 

(b)           the representations and warranties of the Borrower and each other
Loan Party contained in Article 5 or any other Loan Document are true and
correct in all material respects on and as of the Amendment No. 2 Effective
Date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, such representations and warranties are
true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
in all respects on such respective dates; and

 

(c)           after giving effect to the effectiveness of this Amendment, the
modification of the Credit Agreement effected pursuant to this Amendment does
not:

 

(I)            IMPAIR THE VALIDITY, EFFECTIVENESS OR PRIORITY OF THE LIENS
GRANTED PURSUANT TO ANY LOAN DOCUMENT, AND SUCH LIENS CONTINUE UNIMPAIRED WITH
THE SAME PRIORITY TO SECURE REPAYMENT OF ALL OBLIGATIONS, WHETHER HERETOFORE OR
HEREAFTER INCURRED; OR

 

(II)           REQUIRE THAT ANY NEW FILINGS BE MADE OR OTHER ACTION TAKEN TO
PERFECT OR TO MAINTAIN THE PERFECTION OF SUCH LIENS; AND

 

(d)           no Default or Event of Default has occurred and is continuing.

 


SECTION 4.              FEES AND EXPENSES


 

(a)           The Borrower agrees to pay on demand in accordance with the terms
of Section 10.04 of the Credit Agreement all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent (including all Attorney Costs of
Cahill Gordon & Reindel LLP) in connection with the preparation, negotiation and
execution of this Amendment.

 

4

--------------------------------------------------------------------------------


 

(b)           Each Lender which shall have duly executed and delivered to the
Borrower and the Administrative Agent this Amendment on or prior to 5:00 p.m.,
New York City time, on November 23, 2009 shall be paid by the Borrower on the
Amendment No. 2 Effective Date a fee equal to 0.05% multiplied by the sum of the
aggregate principal amount of Term Loans, the Revolving Credit Commitments
(whether drawn or undrawn) and the Post-First Amendment and Restatement
Credit-Linked Deposit of such Lender, as set forth on the Register maintained by
the Administrative Agent.

 


SECTION 5.              REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS


 


(A)           EXCEPT AS SPECIFICALLY AMENDED ABOVE, ALL OF THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT AND ALL OTHER LOAN DOCUMENTS ARE AND SHALL
REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(B)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE LENDERS, HOLDINGS,
THE BORROWER OR THE ADMINISTRATIVE AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR
CONSTITUTE A WAIVER OF ANY OTHER PROVISION OF ANY OF THE LOAN DOCUMENTS OR FOR
ANY PURPOSE.


 


(C)           EACH OF THE LOAN DOCUMENTS, INCLUDING THE CREDIT AGREEMENT, AND
ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS NOW OR HEREAFTER EXECUTED
AND/OR DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT AS AMENDED HEREBY, ARE HEREBY AMENDED SO THAT ANY REFERENCE IN
SUCH LOAN DOCUMENTS TO THE CREDIT AGREEMENT, WHETHER DIRECT OR INDIRECT, SHALL
MEAN A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.  FOR THE AVOIDANCE OF DOUBT,
THE INDEMNIFICATION PROVISIONS SET FORTH IN SECTION 10.05 OF THE CREDIT
AGREEMENT SHALL APPLY TO THIS AMENDMENT.


 


SECTION 6.              EXECUTION IN COUNTERPARTS


 

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.

 


SECTION 7.              GOVERNING LAW


 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 


SECTION 8.              HEADINGS


 

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

5

--------------------------------------------------------------------------------


 


SECTION 9.              NOTICES


 

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 


SECTION 10.            SEVERABILITY


 

The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.

 


SECTION 11.            SUCCESSORS


 

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 


SECTION 12.            WAIVER OF JURY TRIAL


 

EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

TRAVELPORT LLC,

 

  as Borrower

 

 

 

By:

/s/ Rochelle Boas

 

 

Name: Rochelle Boas

 

 

Title: Authorized Person; Group Vice President & Secretary

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

 as Administrative Agent

 

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Marie Haddad

 

 

Name:

Marie Haddad

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------